Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 03/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,086,193 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks (p. 14-16), filed 03/15/2021, with respect to the rejections of claim 1 and its dependent claims under Baudino have been fully considered and are persuasive, due to the amendment to further describe the cap structure, and the elongated protrusion extending from its edge to form a tab that secures into the base structure.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under the combination of Baudino et al (US 5,927,277) in view of Carroll et al (US 6,482,182 B1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The written disclosure lacks support for the tab(s) removably securing the cap to the base (emphasis added), as recited in claim 1 (with regards to the cap structure, final 5 lines of claim 1). The disclosure supports interlocking the cap to the base, but there is no support for this securement being a removable securement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 5-8, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, in the final 3 lines of the claim, directed to the tab(s) removably securing the cap to the base (emphasis added) is indefinite since it is unclear how, and at what point in time, the securement is considered to be a removable securement. The ability to secure the cap to the base is indefinite, since this contradicts the securement state of the cap to the base. It is indefinite if the interlocking mechanism is a temporary interlock which provides an impermanent securement. It is indefinite if the securement is permanent but the cap can be later removed without affecting the rest of the burr hole assembly, since reciting removable securement does not preclude disassembling the cap from the base. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-8, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudino et al (US 5,927,277, hereinafter “Baudino”, previously cited) in view of Carroll et al (US 6,482,182 B1, hereinafter “Carroll”).

Regarding claim 1, Baudino shows a substantially ring shaped base 10 having an opening surface defining a central opening extending therethrough (Figs. 2-4) and configured to be placed relative to a burr hole (Fig. 1) and an upper portion extending from the opening surface having a thickness that defines a channel formed in the upper portion extending from the opening surface toward an exterior of the upper portion (Fig. 3, shown also in Figs. 15A-15B), the upper portion having an outer radially curved surface that protrudes above an outer cranial surface above the burr hole where the channel is formed into the outer radially curved surface (see Figs. 2-4 and 15A-15B, wherein the base comprises a flange 12, which protrudes above and rests on an outer cranial surface, Fig. 1);
a stabilizer 40/60/84 separable from the base and shaped and sized to be inserted within the central opening of the base (Fig. 15B, which is also shown in Figs. 12-13), wherein the stabilizer has a pair of opposed sidewalls (see Figs. 12-13, comprising the outer “arms” or sidewalls which comprise holes 44/64, and also comprise bar features 46/66 for engagement of a lead in holes 68 formed by enclosure of serrated features 52, wherein Examiner considers 46/66 to be further features of the sidewalls of the stabilizer) defining a slot 42/62 extending through an outer perimeter of the stabilizer and radially inward from the outer perimeter of the 
a cap 90 separate from and configured to be removably coupled to the base to cover the central opening and the burr hole (Figs. 15A-15B), wherein the cap 90 includes a substantially circular shape and comprising a structure extending from a perimeter thereof to removably secure the cap to the base (Figs. 15A-15B, extending longitudinally for plugging into the base). Baudino lacks showing that this structure is at least one tab formed as an elongated protrusion configured to interlock with an opening in the base to removably secure the cap to the base. Carroll teaches that it is known in the field of art to provide a cap to cover the burr hole as the final step of securing an electrical stimulation lead in the burr hole (col. 3, lines 19-28), wherein the cap 70 (Fig. 10) that is secured into a corresponding base 30 (Figs. 6, 9) by means of a plurality of elongated protrusion tabs 72 which interlock into corresponding openings 40 of base 30 (col. 7, lines 54-58; col. 8, lines 40-43). Carroll teaches that the distribution of the plurality of openings further serve as alignment means (col. 4, lines 51-54), 

Regarding claim 2, Baudino shows wherein the base includes a pair of spaced apart apertures 92 and wherein the channel is sized and shaped to receive a portion of the lead 82 therein (Figs. 15A-15B).
Baudino shows wherein the channel and the open ended notches are sized and positioned to secure the lead 82 in a first direction by the open-ended notches and in a second direction by the channel (Fig. 15A).
Regarding claim 5, Baudino shows wherein the stabilizer includes at least one portion received within a recess formed in the base (Figs. 15A-15B, showing that the stabilizer is received within the base and covered by the cap).
Regarding claim 6, Baudino lacks explicitly showing that the sidewalls are spring-biased, but Carroll teaches that it is known in the art to use spring-biased mechanisms to retain a lead within a burr hole, wherein the spring-biased retention means are biased to a closed position, for locking the lead, but allow release of the lead when moved to the open position (Fig. 1, 6-9; col. 2, line 41-col. 3, line 28; col. 5, lines 1-9; col. 6, lines 12-33). Since such a mechanism is known in the art, and known for enhanced lead securement, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the invention shown by Baudino as discussed above, to incorporate the spring-biased retention means taught by Carroll to modify Baudino’s bar features of the sidewalls so that they are explicitly spring-biased in a closed, retention position, allowing a spring-loaded release of the retained lead when needed.  The motivation for modification would be to improve Baudino’s securement of the lead using a known means, by providing a more secure spring-biased locking and release means of the lead.
Regarding claim 7, Baudino shows the electrical stimulation lead 82 (Fig. 15A-15B) is configured to stimulate the brain (Abstract; col. 1, lines 5-8; col. 1, line 67-col. 2, line 1).
Regarding claim 8, Baudino shows wherein the base defines a pair of apertures 26 used to secure the base relative to the burr hole (Fig. 2 and 15A-15B; and wherein the system 
Regarding claim 35, the combination of Baudino and Carroll teaches modifying the cap to include a plurality of elongated protrusion tabs, which extend from the perimeter of the cap, that interlock into a corresponding plurality of openings in the base (see the rejection of claim 1 above).	 
                                                                                                                                                                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792